DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments (RCE) filed on 2/11/2022. Claims 1, 3, 6-8, 10-20 are pending and have been examined. Claims 2, 4-5, 9 are cancelled.
Allowable Subject Matter
2.	Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments and Arguments
3.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. Specifically, the applicant argues that the references do not teach “reconstruct from the first layout to a second layout for reordering the one or more objects ..” In response, the examiner respectfully disagrees. 
Note that DEV teaches: Fig. 9 where item reads on object and first zone, second zone, third zone read on layout. Fig. 14 also reads on display and layout. DEV further teaches: [0078] “The first item type may be a choice of a plurality of icons representing items, for example a combination order 1012, a full menu 1014, or a “my favorites” ..” TREMBLAY teaches user-selectable different display ordering (reordering): [0058] “Sorting can be performed based for example on creator or author (FIG. 3), Level (FIG. 4), Size (FIG. 5), Latest (FIG. 6), or Shuffle (FIG. 7). When sorting by creator, the items may be displayed in an order corresponding to ascending or descending alphabetic name of the author of the item. Sorting by level can sort based on the name of the item or associated application. Sorting by size can reorder the displayed list based on smallest to largest or largest to smallest. Sorting by Latest can reorder the displayed 
Claim Rejections - 35 USC § 103
4.	Claims 1, 3, 6-8, 10-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dev, et al. (US 20040158499; hereinafter DEV) in view of Wilsford (US 6484169; hereinafter WILSFORD), and further in view of Tremblay (US 20120324383; hereinafter TREMBLAY).
As per claim 1, DEV (Title: System and method for providing self-service restaurant ordering and payment) discloses “An electronic device comprising: a display; at least one communication circuitry; a microphone; at least one speaker; at least one processor operatively coupled to the display, the communication circuitry, the microphone, and the speaker; and at least one memory electrically coupled to the at least one processor, wherein the memory is configured to store an application program comprising a user interface, wherein the memory stores instructions which, when executed, enable the at least one processor (DEV, [0009], An apparatus <read on processor and execution> for displaying a menu includes a data input device, a storage device .. and a program configured to display a first level of item types <read on application program> .. for a user to select from <read on user interface>; [0044], a communications port 320 to communicate with back-end systems .. The communications port 316 may be wired or wireless; [0049], microphone and speaker) to: identify the user interface based on the application program corresponding to a voice based assistance program (DEV, [0091], the user may approach the self-service terminal .. audibly enter the PIN <read on voice based system and the associated user interface>. The self-service 108 after the symbol is selected (block 1812)), 
in response to identifying the user interface, display the user interface on the display based on a first layout, wherein the user interface comprises one or more objects, receive a first user input of selecting an object among the one or more  objects, [ transmit first information related to the selected object to an external server ], through the communication circuitry, [ receive second information about one or more attributes of the selected object from the external server ], through the communication circuitry, display the received second information on the user interface, receive a second user input of selecting at least one attribute among the attributes, [ transmit third information related to the selected at least one attribute to the external server ], through the communication circuitry (DEV, Fig. 9 <where item reads on ‘object’ and sub items read on ‘attributes’ which can be broadly interpreted. Also first zone, second zone, third zone read on layout>; Fig. 14 <read on display, layout and user interface>; [0084], the display may show a price associated with an additional cost option <also read on attribute>; [0090-0091], transmits the selected item to the desired pick-up site for preparation .. The system may communicate directly with the point-of-sale system 706 in the restaurant without human interaction <read on ready mechanisms for two-way communications> .. A user may access the menu through a connected device, for example a personal computer, a personal digital assistant (PDA), a phone, or other electronic device; [0044], The communications port 316 may be wired or wireless); 
receive fourth information associated with the third information from the external server, through the communication circuitry, reconstruct from the first layout to a second layout for [ reordering the one or more objects ], based at least partly on the fourth information, and display the reconstructed one or more objects on the user interface based on the second layout which is different from the first layout, and wherein the second layout is identified based on the fourth information (DEV, Fig. 9; Fig. 12A, B, C and Fig. 14 <read on different layouts>; [0090-0091], The system may communicate directly with the point-of-sale system 706 <read on ready mechanisms for two-way communication of any information> .. A user may access the menu through a connected device. Examiner’s Note: it is unclear if there is support in the specification for ‘reordering’).”  
DEV does not expressly disclose “transmit first information .. to an external server, receive second information .. from the external server, transmit third information .. to the external server ..” However, the limitation is taught by WILSFORD (Title: Selection and ordering of lamp components).
In the same field of endeavor, WILSFORD teaches: Fig. 2 and [col. 1, lines 31-51] “a method of supplying product information to a user by means of a computer interface. The interface presents a list of product choices and a means for a user to select one or more items from the list of product choices. In response to this selection a response is displayed which provides a number of options concerning one or more characteristic of the product. A user then makes choices concerning those options and based on these choices by the user, a computer searches a database for one or more products that produce a best fit to the customer specifications and conveying the results of said search to the user … a computer server which accesses a database or databases concerning product characteristics and availability. An interface is presented on a viewing screen of a client computer with which the server computer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of WILSFORD in the system taught by DEV to provide communication and interaction function between a user/terminal and an external server with regards to a user’s selection and ordering of products.
DEV in view of WILSFORD does not expressly disclose “reordering the one or more objects ..” However, the limitation is taught by TREMBLAY (Title: Multi-page sorting for menu items on a handheld).
In the same field of endeavor, TREMBLAY teaches: [0058] “Sorting can be performed based for example on creator or author (FIG. 3), Level (FIG. 4), Size (FIG. 5), Latest (FIG. 6), or Shuffle (FIG. 7). When sorting by creator, the items may be displayed in an order corresponding to ascending or descending alphabetic name of the author of the item. Sorting by level can sort based on the name of the item or associated application. Sorting by size can reorder the displayed list based on smallest to largest or largest to smallest. Sorting by Latest can reorder the displayed list based on most recent to oldest or vice versa. Shuffle sort can reorder the list into a random order.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TREMBLAY in the system taught by DEV and WILSFORD to enable re-ordering of the displayed objects for convenient user selection and ordering of products.
Claim 3 (dependent on claim 1), DEV in view of WILSFORD and TREMBLAY further discloses “wherein the fourth information comprises a score which is based at least partly on attributes of the one or more objects comprised in the user interface (DEV, [0084], the display may show a price associated with an additional cost option. As shown in FIG. 12C, certain options such as chili, cheese, and bacon, if selected, will cost the user more money than the standard price <where price reads on ‘score’ which can be broadly interpreted>).”
As per Claim 6 (dependent on claim 1), DEV in view of WILSFORD and TREMBLAY further discloses “output a visual object for reconstruction of the objects in the user interface, and wherein the first user input is received after reception of a user input related with the visual object (DEV, Fig. 8; Fig. 12A, B, C and Fig. 14; [0090-0091], transmits the selected item to the desired pick-up site for preparation .. The system may communicate directly with the point-of-sale system 706 in the restaurant without human interaction .. A user may access the menu through a connected device, for example a personal computer, a personal digital assistant (PDA), a phone, or other electronic device; WILSFORD, Fig. 2).”   
As per Claim 7 (dependent on claim 1), DEV in view of WILSFORD and TREMBLAY further discloses “in response to selection of an object related with an image among the objects by the first user input, transmit the first information comprising a request for obtaining an attribute of the image to the external server; and in response to reception of the second information related with the first information comprising the request for obtaining the attribute of the image, display one or more attributes related with the image comprised in the second information on the user interface (DEV, Fig. 8; Fig. 9; Fig. 12A, B, C and Fig. 14; WILSFORD, Fig. 2; DEV, [0091], the user may approach the self-service terminal .. audibly enter the PIN. .”
Claim 8 (similar in scope covered by combined claims 1, 3, 7) is rejected under the same rationale as applied above for claims 1, 3, 7 which teach ready mechanisms realizing all of the limitations of the amended claim 8.
Claims 10, 11, 12 (similar in scope covered by combined claims 1, 6 and 7) are rejected under the same rationale as applied above for claims 1, 6 and 7. 
Claims 13, 14, 19, 20 (similar in scope to combined claims 1, 6 and 7) are rejected under the same rationale as applied above for combined claims 1, 6 and 7, which teach ready mechanisms realizing all of the limitations with any system design choices of claim 13, 14, 19, 20. DEV further teaches: [0005] “a list of the desired items along with any modifications to the items,” [0006] “These menu boards .. to adapt to regional preference, accommodate loyal customers, enhance the ordering experience, and improve order accuracy and delivery ..” [0078] “The first item type may be a choice of a plurality of icons representing items, for example a combination order 1012, a full menu 1014, or a “my favorites” ..” and [0052] “The transaction manager 114 may provide an interface between the customer touch points 702 and the point-of-sale system 706” TREMBLAY teaches user-selectable different display ordering which also reads on “preference adjusting mode”: [0058] “Sorting can be performed based for example on creator or author (FIG. 3), Level (FIG. 4), Size (FIG. 5), Latest (FIG. 6), or Shuffle (FIG. 7). When sorting by creator, the items may be displayed in an order corresponding to ascending or descending alphabetic name of the author of the item. Sorting by level can sort based on the name of the item or associated application. Sorting by size can reorder the displayed list based on 
The applicant is requested to re-write claim 19 for clarity.
 				Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	2/23/2022

Primary Examiner, Art Unit 2659